                                                              IT IS ORDERED
                                                             Date Entered on Docket: July 3, 2019




                                                             ________________________________
                                                             The Honorable Robert H Jacobvitz
                                                             United States Bankruptcy Judge

______________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re:

ALLEN GROVER MCPHERSON                             Case No. 7-19-11182-JR

                         Debtor.

          DEFAULT ORDER GRANTING SUN WEST MORTGAGE COMPANY, INC.
          RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF PROPERTY
         LOCATED AT 651 S ROOSEVELT ROAD N PORTALES, NEW MEXICO 88130

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to Sun West Mortgage Company, Inc., filed on May 31, 2019 (DOC 11) (the

“Motion”) by Sun West Mortgage Company, Inc. (“Creditor”). The Court, having reviewed the record

and the Motion, and being otherwise sufficiently informed, FINDS:

         (a)      On May 31, 2019, Creditor served the Motion and a notice of the Motion (the “Notice”)

on Wesley O Pool, Attorney for Debtor and Clarke C. Coll (the “Trustee”) by use of the Court’s case

management and electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.

5(b)(3) and NM LBR 9036-1, and on the Debtor Allen Grover McPherson, by United States first class

mail, in accordance with Bankruptcy Rules 7004 and 9014.




5967-032-FB 7067503.docx mdb
     Case 19-11182-j7          Doc 16   Filed 07/03/19   Entered 07/03/19 09:52:44 Page 1 of 5
         (b)      The Motion relates to the property located at 651 S Roosevelt Road N Portales, New

Mexico 88130, more fully described as:

                  A tract of land in the West Half (W/2) of Section Three (3), Township
                  Two (2) South, Range Thirty-five (35) East, NMPM, Roosevelt County,
                  New Mexico, including Lot Six (6) of the Chapman Subdivision, and
                  described as:

                  Beginning at a point 2501.1 feet North and 28.8 feet East of the
                  Southwest corner of Section 3, and 96.5 feet South of the Southwest
                  corner of Lot 6 of the Chapman Subdivision:
                  thence, North, 304.1 feet;
                  thence, N89°56'E, 386 feet;
                  thence, N00°02' E, 207.8 feet;
                  thence, N90°00'E, 2232.5 feet;
                  thence, S00°07' W, 512.4 feet;
                  thence, S90°00" W, 2617.5 feet to the point of beginning,

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on June 24, 2019;

         (f)      As of June 26, 2019, neither the Debtor nor the Trustee, nor any other party in interest,

filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.


5967-032-FB 7067503.docx mdb                       2
     Case 19-11182-j7          Doc 16   Filed 07/03/19     Entered 07/03/19 09:52:44 Page 2 of 5
         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)           To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and

                  (b)          To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtor after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtor owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.
5967-032-FB 7067503.docx mdb                           3
     Case 19-11182-j7              Doc 16    Filed 07/03/19    Entered 07/03/19 09:52:44 Page 3 of 5
         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtor and to enter into a loan

modification with the Debtor.


                                        XXX END OF ORDER XXX




5967-032-FB 7067503.docx mdb                     4
     Case 19-11182-j7          Doc 16   Filed 07/03/19   Entered 07/03/19 09:52:44 Page 4 of 5
RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By : /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com



Copied to:

Allen Grover McPherson
Debtor
121 Herb Street
Clovis, NM 88101

Wesley O Pool
Attorney for Debtor
201 Innsdale Terrace
Clovis, NM 88101
Telephone: 575-762-8300
wesley@poollawfirm.com

Clarke C. Coll
Chapter 7 Trustee
P.O. Box 2288
Roswell, NM 88202-2288
Telephone: 575-623-2288




5967-032-FB 7067503.docx mdb                     5
     Case 19-11182-j7          Doc 16   Filed 07/03/19   Entered 07/03/19 09:52:44 Page 5 of 5
